IN THE COURT OF CRIMINAL APPEALS
                         FOR THE STATE OF TEXAS

                                       *
DON REED
                                       *
Appellant
                                       *
                                                  COA# 02^15-00173-CR
                                       *                                      RECEIVED IN       \
vs.
                                                                        COURT OF CRIMINAL APPEALf
                                       *
THE STATE OF TEXAS                                                             SEP 28 2016
Appellee                               *




                FIRST MOTION FOR EXTENSION OF TIME TO
               FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the Appellant, Pro Se, and respectfully moves the Court to

extend the time for filing* petition foridis?retionary review inthis cause, and in

support therefore would show the Court as follows:

                                           I.


      ThatAppellant was fbundgunty ofthe offense ofImpedingBreath, Family
Violence, Cause No.F-20l2-2654-C in the 211th District Court of Denton County,
Texas. Appellant was sentenced by the court and timely gave notice ofAppeal.
                                           II,


       Appellant's petition for discretionary review is currently due on September
26,2016.
                                                                     Rl£D IN.-.' .
                                           III.              COURT OF CRIMINAL APPEALS



                                                                  Abel Acosta, Clerk
      Appellant hereby requests an extension oftime to file his Petition for
Discretionary Review until October 26, 2016, and as reasons therefore would show
this cause as follows:

       Appellant requires additional time to consult with aiid potentially retain
Counsel for representation.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully
requests this Honorable Court to extend the time for filing Appellant's Petition for
Discretionary Review in this cause to October 26,2016.



                                                     Respectfully submitted,



                                                     Don Reed•, Pro Se
                                                      1605 Hemphill St
                                                     Greenville, Tx. 75401
                                                     214-334-5070
                                                     Dreedl 901@ymail.corn


                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was

delivered to Paul Johnson, District Attorney for Denton County, Texas, on

September 26,2016.



                                                      Don R^ed, Pro Se